77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BAGLEY, Plaintiff-Appellant,v.Dale CAUSEY;  Chris Siunard;  Escod Industries Board ofDirectors;  William R. Davis, ECI Warden;  Gene Baker, ECIPrison Industry;  Linda Williams, ECI Classification;  SouthCarolina Department of Corrections Board Members;  SouthCarolina Department of Corrections, Defendants-Appellees.
No. 95-7326.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Solomon Blatt, Jr., Senior District Judge.  (CA-95-594-2-8AJ, CA-95-595-2-8AJ)
Bernard Bagley, Appellant Pro Se.  Daniel Malloy McEachin, Jr., Florence, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his two consolidated 42 U.S.C. § 1983 (1988) complaints.   Appellant's cases were referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to the recommendations could waive appellate review of the district court orders based upon the recommendations.   Despite this warning, Appellant failed to object to the magistrate judge's recommendations.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).   Appellant has waived appellate review by failing to file objections after receiving proper notice.   Accordingly, we affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED